The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 3, 2014

                                    No. 04-13-00807-CR

                                 Marlo Edmundo MUJICA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR2756
                        Honorable Mary D. Roman, Judge Presiding


                                       ORDER


       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to July 2, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court